 



SEVERANCE AGREEMENT DATED AS OF FEBRUARY 13, 2007 BETWEEN
WILMINGTON TRUST COMPANY AND KEVYN N. RAKOWSKI
EXHIBIT 10.8

 



--------------------------------------------------------------------------------



 



SEVERANCE AGREEMENT
     THIS AGREEMENT is made as of the 13th day of February, 2007 between
WILMINGTON TRUST COMPANY, a Delaware-chartered bank and trust company (the
“Bank”), and Kevyn N. Rakowski (“Employee”).
BACKGROUND
     A. Bank currently employs Employee and considers Employee a key employee.
     B. Bank desires to retain Employee’s services.
     C. Bank has from time to time made payments and provided benefits to
employees who have terminated employment with Bank (the “Prior Severance
Arrangements”).
     D. Bank and Employee desire to set forth the amounts payable and benefits
Bank will provide Employee in the event of a termination of Employee’s
employment with Bank under the circumstances set forth herein after a Change in
Control (as that term is defined in Subparagraph 4(e) below).
     NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
     1. Continued Employment. In reliance upon Bank’s promises contained herein,
Employee agrees that, for a period of not less than six months commencing on the
date first set forth above, and subject to reasonable absences for illness,
holiday, and vacation pursuant to Bank’s policies and practices in effect on the
date hereof, and from time to time hereafter, Employee shall continue his or her
employment with Bank and devote his or her best efforts to duties which may be
assigned to him or her by Bank from time to time.
     2. Prior Severance Arrangements. Except as set forth herein, if Employee’s
employment with Bank is terminated under circumstances in which Bank is required
to make payment to him or her pursuant to Paragraph 5 below, Employee shall make
no claim or demand arising or alleged to arise from any severance plan, program,
policy, or arrangement (including, without limitation, any Prior Severance
Arrangement) which Bank may have had in effect, currently sponsors, or adopts
hereafter. Notwithstanding the preceding sentence, if Employee’s employment with
Bank is terminated under circumstances in which Bank is required to make payment
to him pursuant to Paragraph 5 below, Employee or Employee’s spouse, heirs,
estate or personal representative, as the case may be, shall be entitled to
receive any benefits payable under any employee benefit plan, program, policy or
arrangement which may then be in effect and which is not a severance plan,
program, policy or arrangement.
     3. Effective Date. This Agreement shall be effective as of the date first
written above (the “Effective Date”) and continue and remain in full force and
effect until the termination of

1



--------------------------------------------------------------------------------



 



Employee’s employment with Bank, unless terminated earlier by the parties in
writing. The completion of six months of employment with Bank by Employee in
accordance with Paragraph 1 above shall not be a condition precedent to the
effectiveness hereof or to the payment of amounts or the provision of benefits
hereunder if Employee’s employment with Bank is terminated under the
circumstances described in Subparagraph 4(b) below.
     4. Termination of Employment.
          a. Requiring No Payments Under Paragraph 5. If Employee’s employment
with Bank is terminated under any of the following circumstances, no payments
shall be or become due and owing hereunder, and Bank shall have no other
obligation under Paragraph 5 below:

  (1)   By either party for any reason before a Change in Control, except as
otherwise provided in Subparagraph 4(b)(3) below.     (2)   By either party for
any reason at any time more than two years after a Change in Control.     (3)  
By Bank at any time, whether contemporaneous with or subsequent to a Change in
Control, due to “Cause” (as that term is defined in Subparagraph 4(c) below) or
upon Employee’s death or Disability. For purposes hereof, the term “Disability”
means any physical or mental injury or disease of a permanent nature which makes
Employee incapable of meeting the requirements of the employment performed
immediately before the commencement of that disability.     (4)   By Employee at
any time, whether contemporaneous with or subsequent to a Change in Control,
upon his or her retirement or resignation for reasons other than “Good Reason”
(as that term is defined in Subparagraph 4(d) below).

          b. Requiring Payments Under Paragraph 5. If Employee’s employment with
Bank is terminated under any of the following circumstances, Bank shall make the
payments and provide the benefits set forth in Paragraph 5 below:

  (1)   By Bank contemporaneously with or within two years after a Change in
Control for any reason other than (a) for Cause or (b) upon Employee’s death or
Disability;     (2)   By Employee, contemporaneously with or within two years
after a Change in Control, for Good Reason; or

  (3)   Before a Change in Control occurs either (1) by Bank other than for
Cause or (2) by Employee for Good Reason, and in either case it is reasonably
demonstrated that that termination of employment (x) was at the request of a
Third Party (as that term is defined in

2



--------------------------------------------------------------------------------



 



      Subparagraph 4(e) below) that has taken steps reasonably calculated to
effect a Change in Control or (y) otherwise arose in connection with or in
anticipation of a Change in Control.

          c. Definition of “Cause”. For purposes hereof, the term “Cause” shall
mean Employee’s personal dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), or a final cease-and-desist order, or a material violation of
any provision hereof.
          d. Definition of “Good Reason”. For purposes hereof, the term “Good
Reason” shall, absent Employee’s written consent to the contrary, mean:

  (1)   Any material violation by Bank of its obligations hereunder;     (2)  
The assignment to Employee of any duties inconsistent with the status of his or
her position with Bank on the day immediately preceding a Change in Control, or
an alteration in the nature or status of Employee’s duties and responsibilities
that renders Employee’s position to be of less responsibility or scope than that
which existed on the day immediately preceding the Change in Control;     (3)  
A reduction by Bank in Employee’s annual base salary in effect on the day
immediately preceding a Change in Control, as the same may be increased from
time to time thereafter, except for proportional, across-the-board salary
reductions similarly affecting all of Bank’s employees;     (4)   The relocation
of the office at which Employee works to a location more than 25 miles from its
location on the day immediately preceding the Change in Control, or Bank’s
requiring Employee to be based anywhere other than that office, except for
required travel on Bank’s business to an extent substantially consistent with
Employee’s present business travel obligations; or     (5)   Any material
reduction by Bank or Wilmington Trust Corporation (“Parent”) of the benefits
enjoyed by Employee under any of Bank’s or Parent’s pension, retirement,
profit-sharing, savings, life insurance, medical,
health-and-accident,disability, or other employee benefit plans, programs, or
arrangements in effect from time to time, the taking of any action by Bank or
Parent that would directly or indirectly materially reduce any of those benefits
or deprive Employee of any material fringe benefits, or the failure by Bank to
provide Employee with the number of paid vacation days to which he or she is
entitled on the basis of years of service with Bank in accordance with Bank’s
normal vacation policy; provided, however,

3



--------------------------------------------------------------------------------



 



      that this Subparagraph 4(d)(5) shall not apply to any proportional,
across-the-board reduction or action similarly affecting all employees of Bank
or Parent.

          e. Definition of “Change In Control”. For purposes hereof, a “Change
in Control” shall mean the occurrence, after the Effective Date, of any of the
following events, directly or indirectly or in one or more series of
transactions:

  (1)   A consolidation or merger of Bank or Parent with any third party (which
includes a single person or entity or a group of persons or entities acting in
concert) not wholly-owned, directly or indirectly, by Bank or Parent (a “Third
Party”), unless Bank or Parent is the entity surviving that merger or
consolidation;     (2)   A transfer of all or substantially all of the assets of
Bank or Parent to a Third Party or a complete liquidation or dissolution of Bank
or Parent;     (3)   A Third Party, without the prior approval of Bank’s or
Parent’s Board of Directors, as the case may be, through one or more
subsidiaries:

  (a)   Acquires beneficial ownership of 15% or more of any class of Bank’s or
Parent’s voting stock;     (b)   Acquires irrevocable proxies representing 15%
or more of any class of Bank’s or Parent’s voting stock;     (c)   Acquires any
combination of beneficial ownership of voting stock and irrevocable proxies
representing 15% or more of any class of Bank’s or Parent’s voting stock;    
(d)   Acquires the ability to control in any manner the election of a majority
of Bank’s or Parent’s directors; or     (e)   Acquires the ability to directly
or indirectly exercise a controlling influence over the management or policies
of Bank or Parent;

  (4)   Any election occurs of persons to Parent’s Board of Directors that
causes a majority of Parent’s Board of Directors to consist of persons other
than (a) persons who were members of Parent’s Board of Directors on February 29,
1996 (the “Determination Date”) and/or (b) persons who were nominated for
election as members of that Board of Directors by Parent’s Board of Directors
(or a committee thereof) at a time when the majority of that Board of Directors
(or that committee) consisted of persons who were members of Parent’s

4



--------------------------------------------------------------------------------



 



      Board of Directors on the Determination Date; provided, however, that any
person nominated for election by Parent’s Board of Directors (or a committee
thereof), a majority of whom are persons described in clauses (a) and/or (b), or
are persons who were themselves nominated by that Board of Directors (or a
committee thereof), shall for this purpose be deemed to have been nominated by a
Board of Directors composed of persons described in clause (a) above; or     (5)
  A determination is made by any regulatory agency supervising Bank or Parent
that a change in control, as defined in the banking, insurance or securities
laws or regulations then applicable to Bank or Parent, has occurred.

     Notwithstanding any provision herein to the contrary, a Change in Control
shall not include any of the events described above if they (x) are related to
or occur in connection with the appointment of a receiver or conservator for
Bank or Parent, provision of assistance under Section 13(c) of the Federal
Deposit Insurance Act (the “FDI Act”), the approval of a supervisory merger, a
determination that Bank is in default as defined in Section 3(x) of the FDI Act,
insolvent, or in an unsafe or unsound condition to transact business or the
suspension, removal, and/or temporary or permanent prohibition by a regulatory
agency of Employee from participation in the conduct of Bank’s or Parent’s
business or (y) are the result of a Third Party inadvertently acquiring
beneficial ownership of or irrevocable proxies for or a combination of both for
15% or more of any class of Bank’s or Parent’s voting stock, and that Third
Party as promptly as practicable thereafter divests itself of the beneficial
ownership of or irrevocable proxies for a sufficient number of shares so that
that Third Party no longer has beneficial ownership or irrevocable proxies or a
combination of both for 15% or more of any class of Bank’s or Parent’s voting
stock.
     5. Obligations of Bank Upon Termination of Employment. Upon termination of
Employee’s employment with Bank under the circumstances set forth in
Subparagraph 4(b) above, notwithstanding that termination, Employee shall be
entitled to receive the following payments and provided the following benefits:
          a. Compensation.
               (1) Bank shall pay Employee within ten days after the termination
of his or her employment a lump sum payment equal to the aggregate of 100% of
the future Monthly Compensation Employee would have received if he or she had
continued in Bank’s employ until 36 months after the termination of his or her
employment, discounted to present value at a discount rate equal to the per
annum rate offered on that termination date (or the next preceding date on which
that rate is published) on U.S. Treasury bills with maturities of one and
one-half years.
               (2) For purposes hereof, the term “Monthly Compensation” means:
                    (a) The gross salary and wages paid or payable to Employee
by Bank for the month preceding the termination of his or her employment and
which is reportable on Form W-2 or any substitute therefor (unless a reduction
in Employee’s base salary preceded

5



--------------------------------------------------------------------------------



 



Employee’s resignation or retirement for Good Reason, in which case in
determining Monthly Compensation Bank shall use Employee’s highest base salary
in effect during the twelve-month period before the termination of his or her
employment);
                    (b) Plus one-twelfth of amounts paid or payable by Bank to
Employee in respect of all bonuses and incentive payments for Bank’s most
recently completed fiscal year (including, without limitation, Bank’s executive
incentive plan);
                    (c) Reduced by (i) any amounts imputed under the Internal
Revenue Code of 1986, as amended (the “Code”), and regulations issued pursuant
thereto and (ii) amounts attributable to moving and travel expenses and tuition
payments.
          For purposes hereof, income Employee realizes from the exercise of
stock options and vacation time that has accrued but not been taken shall not be
considered in determining “Monthly Compensation.”
          b. Benefits. For three years after the termination of Employee’s
employment, at Bank’s expense, Employee shall participate in and be covered by
all health, medical, life, and disability plans, programs, policies, and
arrangements of Bank applicable to employees, whether funded or unfunded;
provided, however, that, if any administrator or insurance carrier contests
Employee’s participation in or coverage under that plan, program, policy, or
arrangement, then in respect of insurance arrangements, Bank shall, at its own
cost or expense, cause equivalent insurance coverage to be provided and, in
respect of arrangements other than insurance, make cash payments to Employee in
an amount equal to the amount which would have been contributed by Bank with
respect to Employee at the times those amounts would have been contributed; and
provided further that, to the extent Bank has an obligation to provide
continuation coverage under Section 4980(B)(f) of the Code, the period for which
benefits are provided under this Subparagraph 5(b) constitutes a portion of that
continuation coverage. Notwithstanding the foregoing, any payments made to
Employee pursuant hereto, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.
          c. Other Entitlements. Any amounts payable under this Paragraph 5
shall be in addition to any payments or benefits to which Employee or his or her
spouse, beneficiaries, or estate may be entitled as of the date of termination
pursuant to any pension plan, profit-sharing plan, employee benefit plan, or
insurance policy maintained by Bank (except as otherwise provided in Paragraph 2
of this Agreement) and any base salary, bonus, or other cash entitlement earned
but unpaid as of the date of termination.
          d. Limitations.

  (1)   Notwithstanding the foregoing or any other provision hereof to the
contrary, if Bank’s tax counsel determines that any portion of any payment
hereunder would constitute an “excess parachute payment,” then the payments to
be made to Employee hereunder shall be reduced so that the value of the
aggregate payments that Employee is entitled to receive hereunder and under any
other agreement, plan, or

6



--------------------------------------------------------------------------------



 



      program of Bank or Parent shall be one dollar less than the maximum amount
of payments which Employee may receive without becoming subject to the tax
imposed by Section 4999 of the Code.     (2)   The parties intend that this
Agreement shall govern the rights and obligations of the parties with respect to
severance payments payable upon a termination of Employee’s employment under
circumstances described in Subparagraph 4(b) above. If the Internal Revenue
Service assesses an excise tax against Employee pursuant to Sections 280G and
4999 of the Code, Bank shall be under no obligation to Employee with respect to
the amount of (a) that excise tax or (b) any additional federal income tax due
from and payable by Employee as the result of his or her receipt of any payment
hereunder.     (3)   Notwithstanding any provision hereof to the contrary,
Bank’s obligations hereunder shall be limited to the extent required to comply
with federal and state law.

     6. No Duty to Mitigate. Employee shall not be required to mitigate the
amount of any payment required hereunder by seeking other employment or
otherwise, nor shall the amount paid hereunder be reduced or offset by any
compensation earned or received by Employee as a result of employment with
another employer, self-employment, or any amount received from any of Bank’s
other plans, programs, policies, or arrangements; provided that benefits
provided under Subparagraph 5(b) above shall be reduced to the extent that
comparable benefits are actually received by Employee from or through another
employer.
     7. Miscellaneous.
          a. General Creditor. All payments required hereunder shall be made
from Bank’s general assets, and Employee shall have no rights greater than the
rights of a general creditor of Bank.
          b. Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by certified mail, return receipt
requested, first-class postage prepaid, or by a nationally recognized overnight
mail carrier, to the parties hereto at the following addresses:

             
 
    (1 )   If to Bank, at:
 
           
 
          Wilmington Trust Company
 
          Rodney Square North
 
          1100 North Market Street
 
          Wilmington, DE 19890
 
          Attention: Chairman of the Board
 
           

7



--------------------------------------------------------------------------------



 



             
 
    (2 )   If to Employee, at the address set forth at the end hereof,

or to such other address as either party hereto has last designated by notice to
the other. All such notices and communications shall be deemed to have been
received on the earlier of the date of receipt, the first business day after
mailing by a nationally-recognized overnight mail carrier, or the third business
day after the date of other mailing.
          c. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Nothing contained herein, express or implied, is intended or shall be
construed to give any person, other than the parties hereto and their respective
successors and assigns, any legal or equitable right, remedy, or claim under or
in respect of any agreement or provision herein.
          d. Costs of Enforcement. If Employee retains legal counsel to enforce
any or all of his or her rights to severance benefits under Paragraph 5 above
and he or she substantially prevails in enforcing those rights, Employee shall
be entitled to recover from Bank Employee’s reasonable attorneys’ fees, costs
and expenses in connection with the enforcement of his or her rights.
          e. Waiver. Either party may, by written notice to the other:
(1) extend the time for performance of any obligation or other action of the
other hereunder; (2) waive compliance with any condition or covenant of the
other herein; or (3) waive or modify performance of any obligation of the other
hereunder. Except as provided in the preceding sentence, no action taken
pursuant hereto, including, without limitation, any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by that party of
compliance with any representation, warranty, covenant, or agreement contained
herein. The waiver by any party of a violation of any provision hereof shall not
operate or be construed as a waiver of any preceding or succeeding violation,
and no failure by either party to exercise any right or privilege hereunder
shall be deemed a waiver of that party’s rights or privileges hereunder or that
party’s rights to exercise that right or privilege at any subsequent time
hereunder.
          f. Amendment. This Agreement may be terminated, amended, modified, or
supplemented only by a written instrument executed by Employee and Bank.
          g. Assignability. Neither this Agreement nor any right, remedy,
obligation, or liability hereunder or arising by reason hereof shall be
assignable by either Bank or Employee without the prior written consent of the
other.
          h. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law, regardless of what law might be applied under
principles of conflicts of laws, except as that law is superseded by the laws of
the United States.
          i. Section and Other Headings. The section and other headings herein
are for reference purposes only, and shall not affect the meaning or
interpretation hereof.

8



--------------------------------------------------------------------------------



 



          j. Withholding of Taxes. Bank may withhold from amounts required to be
paid to Employee hereunder any applicable federal, state, local, and other taxes
with respect thereto; provided, however, that Bank shall promptly pay over the
amounts so withheld to the appropriate taxing authorities and provide Employee
with appropriate statements on forms prescribed for those purposes on the
amounts so withheld.
          k. Severability. If, for any reason, any provision hereof is held
invalid, that invalidity shall not affect any other provision hereof not so held
invalid, and each such other provision hereof shall, to the full extent
consistent with law, continue in full force and effect. If any provision hereof
is held invalid in part, that invalidity shall in no way affect the rest of that
provision not held invalid, and the rest of that provision, together with all
other provisions hereof, shall, to the full extent consistent with law, continue
in full force and effect.
          l. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     IN WITNESS WHEREOF, Bank has executed this Agreement and caused its seal to
be affixed hereto by its officers thereunto duly authorized, and Employee has
signed this Agreement, all as of the date first written above.

                  WILMINGTON TRUST COMPANY    
 
           
 
  By:   -s- [ILLEGIBLE] [w28749w2874901.gif]         Title:  Senior Vice
President    

                  EMPLOYEE:
     
 
  /s/ Kevyn N. Rakowski              
 
           
 
  Name   Kevyn N. Rakowski    
 
   
 
  Address        
 
     
 
   
 
                     

9